FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP. ANNOUNCES FIRST QUARTER EARNINGS April 20, 2011 Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp. (Nasdaq Global Market – NWFL) and its subsidiary, Wayne Bank, announced earnings of $1,660,000 for the three months ended March 31, 2011 which represents a $137,000 decrease from $1,797,000 recorded during the same three month period of last year.The reduced earnings are attributed to expenses related to the Company’s acquisition of North Penn Bancorp, Inc. which is scheduled to close during the second quarter of 2011.Excluding merger related expenses, net income would have been approximately $1,836,000, an increase of $39,000 over the first quarter of last year.Earnings per share on a fully diluted basis were $.60 in the first quarter of this year compared to $.65 in the first quarter of 2010.The return on average assets was 1.27% in the first quarter of 2011 and the return on average equity was 9.76%. Total assets were $530.9 million as of March 31, 2011, an increase of $4.4 million over the prior year total.Total loans decreased $7.5 million since March 31, 2010 due to an $8.0 million reduction in residential mortgage loans outstanding.This decrease includes the sale of $12.4 million of residential mortgage loans to reduce the Company’s interest rate risk position.Commercial loans grew $3.7 million during the period due to an increase in commercial real estate loans while installment loans decreased $3.2 million as consumers converted home equity loans to permanent financing.Total deposits grew $5.5 million over the past twelve months as a $13.2 million increase in demand and savings accounts offset a $7.7 million decrease in certificates of deposit.Stockholders’ equity increased $3.5 million, or 5%, during the past year, due to retention of earnings. Non-performing assets totaled $8.3 million at March 31, 2011 comprised of $7.4 million of non-performing loans and $948,000 of Foreclosed Real Estate Owned, compared to $4.8 million of non-performing assets at December 31, 2010. The $3.5 million increase recorded during the quarter reflects the transfer of one large credit to nonaccrual status due to the borrower’s inability to make scheduled payments.As of March 31, 2010, non-performing assets totaled $4.4 million.Net charge-offs for the three month period ending March 31, 2011 were $56,000 which represents a significant decrease compared to $421,000 of net charge-offs during the first quarter of last year.Based on the current composition of the loan portfolio, management determined that it would be prudent to provide additional reserves and added $220,000 to the allowance for loan losses compared to $330,000 during the same period of last year.The allowance for loan losses was 1.65% of total loans outstanding on March 31, 2011 compared to 1.57% on December 31, 2010 and 1.50% on March 31, 2010. Net interest income (fully taxable equivalent) was $5,050,000 during the first quarter of 2011 which is $151,000 lower than the $5,201,000 recorded during the prior three month period and $153,000 lower than the same three month period of last year.The net interest margin was negatively impacted by the increase in non-performing assets and the downward repricing of investment securities, resulting in a net interest margin (fte) which declined from 4.14% in the first quarter of 2010 to 3.98% for the three months ended March 31, 2011. Other income totaled $1,208,000 in the first quarter of 2011 compared to $1,002,000 during the same period of last year.The $206,000 increase in other income includes a $125,000 increase in the amount of gains recognized from the sale of loans and securities in each period as well as an $81,000 improvement in other service charges and fees compared to the first quarter of last year.During the current period, the Company recognized a gain of $212,000 from the sale of securities and $143,000 in gains on the sale of $4.7 million of residential mortgage loans to reduce the long term risk to rising interest rates. Operating expenses totaled $3,534,000 in the first quarter and were $374,000 higher than the same period of last year, but included $267,000 of costs related to the acquisition of North Penn Bancorp, Inc.Employment costs were $86,000, or 5%, higher than the same period of last year due to staffing and merit increases. Mr. Critelli stated that “Our first quarter results are in line with our expectations recognizing that the local economy is still under pressure.We expect the slow economy, high unemployment rate and soft real estate market to continue to have an impact on our results through reduced loan demand, but we will continue to stress credit quality as a top priority.However, we are excited about the opportunities that lie ahead as a result of the North Penn transaction, and look forward to providing increased long-term value to our stockholders.During 2011, we will incur significant one-time costs to complete the acquisition, but we expect 2012 to reflect the full value of the transaction and provide improved results.Our core earnings remain strong and we continue to have regulatory capital levels which are near the top of our peer group.” Norwood Financial Corp. is the parent company of Wayne Bank which operates from eleven offices throughout Wayne, Pike and Monroe Counties, Pennsylvania.After the North Penn acquisition is complete, the Company will expand to sixteen offices and extend into Lackawanna County with offices in Scranton and Clarks Summit.The Company’s stock is traded on the Nasdaq Global Market under the symbol “NWFL”. Forward-Looking Statements. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the proposed acquisition of North Penn Bancorp, the ability to control costs and expenses, demand for real estate and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures This release references tax-equivalent net interest income, which is a non-GAAP (Generally Accepted Accounting Principles) financial measure.Tax-equivalent net interest income is derived from GAAP using an assumed tax rate of 34%.We believe the presentation of net interest income on a tax–equivalent basis ensures comparability of net interest income arising from both taxable and tax-exempt sources and is consistent with industry practice.The following reconciles net interest income to net interest income on a fully taxable equivalent basis: (dollars in thousands) Three months ended March 31, Net interest income $ $ Tax equivalent basis adjustment using 34% marginaltax rate 269 Net interest income on a fully taxable equivalent basis $
